DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


The abstract of the disclosure is objected to for reciting purported merits of the invention, and also because it includes the improper implied phrase “The present disclosure relates”. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2-5 are objected to because of the following informalities: 
Claim 2 recites “heater is provided follow the metering valve” but for clarity should instead read --heater is provided downstream of the metering valve--.
Claim 3 recites “the expander is a turbine-based” but should instead read --the expander is a turbine-based expander--.
Claim 4 is objected to as it depends from claim 3.
Claim 5, at line 7, should be amended by deleting the word “and”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim is indefinite because it is unclear how the control of the metering valve is intended to be performed. Specifically, the claim appears to contradict itself by reciting a continued opening of the valve, an increasing of valve flow rate to increase superheat, and a decreasing of valve flow rate to decrease superheat. For examination purposes the claim is presumed to be intended to recite that after the desired superheat is achieved the opening and closing of the valve is controlled to maintain the desired degree of superheat. 
	Regarding claim 2, the term “optional" renders the claim indefinite because it is unclear whether the “optional heater” is part of the claimed invention. For examination purposes it is presumed that the claim is intended to recite that a heater is provided downstream of the metering valve.
	Regarding claims 3-4, the claims are also rejected due to dependence from rejected claim 1.
	Regarding claim 5, the claim recites providing “decreased suction superheat”. This limitation is indefinite because it is unclear as to what level the suction superheat must be decreased from, and therefore one of ordinary skill would not be readily apprised of the metes and bounds of the claim. For examination purposes any prior art that does not explicitly teach increasing the suction superheat will be considered to meet the limitation in question.
	Similarly, the recitations in claim 5 of “decreased liquid outlet quality”, “increasing specific enthalpy”, “decreasing pressure drop and refrigerant maldistribution”, “increasing heat flux”, “increased turbine-based expander power output”, “reduced friction”, and “increased rotational velocity and power output” are also indefinite and are being interpreted in the same manner as discussed above.
	Additionally, the claim recites “the evaporator distributor”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is presumed to recite --an evaporator distributor--.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Specifically, instead of being directed to further limitations of the claims from which it depends, the claim only recites intended benefits of the claimed method. In other words, since the recited benefits are merely intended results of the operation of the claimed method, the claim does not positively recite any limitations on the parent claims and thus the claim is not a proper dependent claim. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner Note
Claims 1-5 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features. Specifically, while Brasz (US 5,722,255) and Gan (US 2014/0150489) appear to disclose providing a similar structure as that claimed, the prior art of record does not appear to teach or suggest the system initialization method steps as recited in claim 1.  However, these claims cannot be considered to be "allowable” at this time due to the rejection(s) under 35 U.S.C. 112 set forth in this Office Action.  Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763